1

2

3

4

5                              UNITED STATES DISTRICT COURT
6                                    DISTRICT OF NEVADA
7                                               ***
8     TINAMARIE LOPEZ,                                  Case No. 2:19-cv-00657-KJD-VCF
9                                     Petitioner,
            v.                                                        ORDER
10

11    STATE OF NEVADA, et al.,
12                                Respondents.
13

14         Petitioner, Tinamarie Lopez, has filed a petition for writ of habeas corpus under 28
15   U.S.C. § 2254. ECF No. 1. The court has reviewed the habeas petition pursuant to Rule
16   4 of the Rules Governing Section 2254 and concludes that the petition shall be dismissed
17   without leave to amend.
18         Rule 4 provides in pertinent part:
19               If it plainly appears from the petition and any attached exhibits that
           the petitioner is not entitled to relief in the district court, the judge must
20         dismiss the petition and direct the clerk to notify the petitioner.
21   The Advisory Committee Notes to Rule 8 indicate that the court may dismiss a petition
22   for writ of habeas corpus, either on its own motion under Rule 4, pursuant to the
23   respondent's motion to dismiss, or after an answer to the petition has been filed. See
24   Herbst v. Cook, 260 F.3d 1039 (9th Cir. 2001). Allegations in a petition that are vague,
25
                                                    1
26

27

28
1    conclusory, or palpably incredible are subject to summary dismissal. Hendricks v.

2    Vasquez, 908 F.2d 490, 491 (9th Cir. 1990). A petition for habeas corpus should not be

3    dismissed without leave to amend unless it appears that no tenable claim for relief can

4    be pleaded were such leave granted. Jarvis v. Nelson, 440 F.2d 13, 14 (9th Cir. 1971).

5            According to her petition, Lopez was convicted in state court of armed robbery with

6    use of a deadly weapon and received a sentence of 4 to 10 years imprisonment. The only

7    claim she raises in her petition is that the Nevada Department of Corrections (NDOC) has

8    misapplied state law “to restrict me from earning statutory good time credits.” ECF No. 1

9    at 6.

10           On its face, Lopez’s petition suffers from at least two defects that preclude this

11   court from granting relief. First, habeas review in federal court is “limited to deciding

12   whether a conviction violated the Constitution, laws, or treaties of the United States.”

13   Estelle v. McGuire, 502 U.S. 62, 67–68 (1991). Federal habeas relief is not available “to

14   reexamine state-court determinations on state-law questions.” Id. Thus, Lopez’s lone

15   claim alleging that NDOC has failed to comply with state law in administering her sentence

16   is not cognizable in a federal habeas proceeding.

17           Second, Lopez indicates that she has sought state-court relief in relation to her

18   sentence, but the state proceeding is still “pending.” ECF No. 1 at 6. A prisoner seeking

19   relief from a state conviction or sentence via a federal writ of habeas corpus first must

20   exhaust his state court remedies before presenting her constitutional claims to the federal

21   courts. 28 U.S.C. § 2254(b). To satisfy the exhaustion requirement, the claim must have

22   been fairly presented to the state courts completely through to the highest state court

23   available. E.g., Peterson v. Lampert, 319 F.3d 1153, 1156 (9th Cir. 2003) (en banc); Vang

24   v. Nevada, 329 F.3d 1069, 1075 (9th Cir. 2003). The exhaustion requirement insures that

25
                                                  2
26

27

28
1    the state courts, as a matter of federal-state comity, will have the first opportunity to pass

2    upon and correct alleged violations of federal constitutional guarantees. See, e.g.,

3    Coleman v. Thompson, 501 U.S. 722, 731 (1991).

4           Because Lopez’s petition does not state a cognizable claim for federal habeas

5    relief and she has yet to exhaust her state-court remedies, the petition will be dismissed

6    without leave to amend.

7           IT IS THEREFORE ORDERED that the petition for writ of habeas corpus (ECF No.

8    1) is DISMISSED without leave to amend. The Clerk shall enter judgment accordingly.

9           IT IS FURTHER ORDERED that the court declines to issue a certificate of

10   appealability.

11          IT IS FURTHER ORDERED that the Clerk shall serve a copy of the petition and

12   this order on the respondents via the Nevada Attorney General.
                           22         April
13          DATED THIS ___ day of ________,     2019.
14

15
                                                       KENT J. DAWSON
16                                                     UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25
                                                   3
26

27

28
